Motion Granted; Appeal Dismissed and Memorandum Opinion filed
October 1, 2015.




                                      In The

                     Fourteenth Court of Appeals

                               NO. 14-15-00642-CV

      ALBERT ROBINSON AKA ALBERT M. ROBINSON, Appellant
                                         V.

                     HARRIS COUNTY, ET AL, Appellees

                    On Appeal from the 281st District Court
                            Harris County, Texas
                      Trial Court Cause No. 2014-49892

                 MEMORANDUM                      OPINION


      This is an appeal from a judgment signed July 3, 2015. The notice of appeal
was filed July 20, 2015. To date, our records show that appellant has not paid the
appellate filing fee. See Tex. R. App. P. 5 (requiring payment of fees in civil cases
unless party is excused by statute or by appellate rules from paying costs). Tex.
Gov’t Code Ann. § 51.207.
      On September 1, 2015, appellees filed a motion to dismiss for want of
prosecution. On September 3, 2015, this court ordered appellant to pay the
appellate filing fee on or before September 18, 2015, or the appeal would be
dismissed. Appellant has not paid the appellate filing fee. Accordingly, appellees’
motion is granted and the appeal is ordered dismissed. See Tex. R. App. P. 42.3(c)
(allowing involuntary dismissal of case because appellant has failed to comply
with notice from clerk requiring response or other action within specified time).


                                       PER CURIAM

Panel consists of Justices Boyce, Busby and Brown.




                                         2